Case 1:18-cv-20582-KMW Document 103 Entered on FLSD Docket 04/22/2019 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                   CASE NO.: 1:18-cv-20582-KMW

   SILTEK GROUP, INC., a Florida corporation,)
   and SILTEK GROUP, INC., on behalf of and  )
   as assignee of METRO SOUTH SENIOR         )
   APARTMENTS LIMITED PARTNERSHIP,           )
                                             )
          Plaintiff,                         )
                                             )
   v.                                        )
                                             )
   TERRACON CONSULTANTS, INC., a             )
   foreign corporation,                      )
                                             )
          Defendant.                         )
   __________________________________________)
                                 JOINT NOTICE OF SETTLEMENT

          COME NOW, Plaintiff, SILTEK GROUP, INC. (“Siltek”), individually, and as assignee

   of Metro South Senior Apartments Limited Partnership, and Defendant, TERRACON

   CONSULTANTS, INC. (“Terracon”), (collectively “Parties”), by and through their respective

   undersigned counsel, pursuant to Southern District of Florida Local Rule 16.4, file this Joint Notice

   of Settlement, and further state:

          1.      The Parties, having reached a compromise and settlement of all claims brought in

   the above styled case, file this Joint Notice of Settlement.

          2.      All pending motions are now moot.

          3.      The Parties are finalizing the terms of the Settlement Agreement.

          4.      Plaintiff will file its dismissal with prejudice, as provided under the terms of the

   Settlement Agreement, once the Parties have executed such Agreement.
Case 1:18-cv-20582-KMW Document 103 Entered on FLSD Docket 04/22/2019 Page 2 of 2



          5.      As provided under the terms of the Settlement Agreement and stipulated herein,

   each party shall bear its own attorney fees and costs.

          Dated: April 22, 2019.

                                                            Respectfully submitted,

                                                            THE SOTO LAW GROUP
                                                            Attorneys for Plaintiff
                                                            Coastal Tower, Suite 400
                                                            2400 East Commercial Blvd.
                                                            Fort Lauderdale, FL 33308

                                                     By: s/ Andrew V. Cobbe
                                                        Andrew V. Cobbe, Esq.
                                                        Florida Bar No. 110028
                                                        Oscar E. Soto, Esq.
                                                        Florida Bar No.: 766038

                                                            and

                                                            MILBER MAKRIS PLOUSADIS &
                                                            SEIDEN, LLP
                                                            Attorneys for Defendant
                                                            1900 NW Corporate Blvd., Suite 440 East
                                                            Boca Raton, Florida 33431

                                                     By: s/ D. Bryan Hill, Jr.
                                                        D. Bryan Hill, Jr., Esq.
                                                        Florida Bar No.: 113687
                                                        Bruce R. Calderon, Esq.
                                                        Florida Bar No.: 50448

                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 22nd day of April, 2019, the foregoing document was
   filed with the Clerk of Court using the Court’s CM/ECF system, which will generate notification
   to all counsel of record or pro se parties identified below, if any, thereby notifying all parties of
   record.

                                                     By: s/ Andrew V. Cobbe
                                                        Andrew V. Cobbe, Esq.
                                                        Florida Bar No. 110028




                                                    2
